EXHIBIT 10.8

 

RAYONIER INC.

 

I, John P. O’Grady, do hereby certify that I am the Senior Vice President,
Administration of Rayonier Inc. (“Company”), and that pursuant to the authority
granted me in resolutions adopted by the Board of Directors of the Company on
February 24, 1994, I adopted the following preambles and resolutions on December
15, 2003;

 

WHEREAS, the Company maintains the Retirement Plan for Salaried Employees of
Rayonier Inc. (the “Salaried Retirement Plan”) for the benefit of such of its
employees as are eligible thereunder; and

 

WHEREAS, in accordance with the power reserved to it in Section 10.01 of the
Salaried Retirement Plan and Section 4.01 of the Excess Plan, the Company may
amend the Salaried Retirement Plan at any time, subject to certain conditions
not now relevant; and

 

WHEREAS, the Company deems it advisable to amend the Salaried Retirement Plan to
permit a participant to receive benefits determined as of a date prior to the
date a participant receives an explanation of the available benefit options (a
“retroactive annuity starting date”);

 

NOW, THEREFORE, be it



--------------------------------------------------------------------------------

RESOLVED, that the Salaried Retirement Plan is hereby amended, effective January
1, 2004, as follows:

 

1. Section 4.06(d)(v) is by deleting the third paragraph in its entirety and
substituting the following in lieu thereof:

 

  “(v) in the event a member elects an Annuity Starting Date that precedes the
date he or she received the notice (the “retroactive Annuity Starting Date”),
the following requirements are met:

 

  (A) the Member’s benefit must satisfy the provisions of Section 415 and
417(e)(3) of the Code, both at the retroactive Annuity Starting Date and at the
actual commencement date;

 

  (B) a payment equal in amount to the payments that would have been received by
the Member had his or her benefit actually commenced on his retroactive Annuity
Starting Date, plus interest at the IRS Interest Rate, shall be paid to the
Member on his or her actual commencement date; and

 

  (C) Spousal Consent to the retroactive Annuity Starting Date is required for
such election to be effective unless:

 

  (I) the amount of the survivor annuity payable to the spouse determined as of
the retroactive Annuity Starting Date under the form elected by the Member is no
less than the amount the spouse would have received under the Qualified Joint
and Survivor Annuity if the date payments commence were substituted for the
retroactive Annuity Starting Date; or

 

  (II) the Member’s spouse on the retroactive Annuity Starting Date is not the
spouse on the actual commencement date and is not treated as the spouse under a
qualified domestic relations order.”

 

and it is further

 

Page 2



--------------------------------------------------------------------------------

RESOLVED, that the proper officers of the Company be, and they hereby are,
authorized and directed to take such action so as to cause such changes to be
made in the provisions of the Salaried Retirement Plan, its related trust, as
they deem necessary, on the advice of counsel, to effectuate the foregoing
resolutions, and so, as amended, the Salaried Retirement Plan continues to
qualify under Section 401(a) of the Internal Revenue Code and the related trust
continues to be tax-exempt under Section 501(a) of the Code.

 

Dated December 15, 2003

  

/s/ John P. O’Grady

--------------------------------------------------------------------------------

     John P. O’Grady      Senior Vice President, Administration

 

Page 3